Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 1/24/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-21 are pending in this Office Action. Claim 1 was previously cancelled. Claims 2 and 12 are independent claims.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 2-21 have been fully considered but they are not persuasive.
Regarding the amended claims 2 and 12, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Joshi in view of Richard and Gilpin explicitly teaches the features as the amended claims 2 and 12 per the rejection under 103(a).  Please see the map below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 19 of U.S. Patent No 9,275,086 and claims 1, 8 and 14 of U.S. Patent No 9,659,076  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The current application and the Patent both are claiming receiving instructions from a user interface to archive data that is stored in the first and second database applications wherein the first and second database applications use different schemas to store the data in different formats in a primary storage subsystem; automatically generating a first set of instructions to extract a first portion of the data from the first database application based on a native schema of the first database application; automatically generating a second set of instructions to extract a 
The applicant stated that TD was filed to satisfy DP.  However, the TD was NOT filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi et al. (US Pub. No. 2005/0203887A1) from IDS, hereinafter “Joshi” in view of Richard (US Pub. No. 2001/0056425 A1), hereinafter “Richard” and Gilpin et al. (US Pub. No. 2009/0172322 A1), hereinafter “Gilpin”.
Joshi teaches a method comprising: 
one or more data agents that monitor data storage operations associated with at least a first database application and a second database application, the one or more data agents executing on one or more computer processors (Joshi, See Figure 1): 
	receiving first instructions from a user interface to archive data that is stored in the first and second database applications wherein the first and second database applications use different schemas to store the data in different formats in a primary storage subsystem (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides);
	 automatically generating a first set of instructions to extract a first portion of the data from the first database application based on a native schema of the first database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically generating a second set of instructions to extract a second portion of the data from the second database application based on a native schema of the second database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically obtaining the first and second portions of the data from the first and second database applications with the first and second sets of instructions and adding the first and second portions of data to an aggregated group of data stored in a native format in the primary storage subsystem (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for data archiving and purging. In active archiving, precise subsets of rarely used data are safely removed from complex relational databases. This historical data may then be stored in an archive database. The active archiving process saves metadata that describes tables, columns and relationships used to create the archive, along with the actual data. The archives are kept near-line or online and with the available information data that can be restored in its business context. Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis);
with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format (Joshi, See [0008] and Figure 1. `Active Archiving` is Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis). 
Furthermore, Richard teaches with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format (Richard, See [0064], In the preferred embodiment of the invention, the backup agent is fitted with means for processing the compound files for the purpose of extracting from those the different objects and computing their signatures for the purpose of processing them as explained above. This permits to process and transmit, when necessary, the individual components of the compound files, for the purpose of reducing the amount of data to be transmitted through the network. As known by the skilled man, the compound files include .avi, .wav, .riff, .zip files. In one embodiment, the backup technique may further use differential and compression techniques for the purpose of reducing the volume of the data to be transmitted to the server).
It would have been obvious to one of ordinary skill in the art at the time of invention having the teachings of Joshi and Richard because Richard discloses backup procedure which Richard, See ABSTRACT) can be utilized by Joshi to compress the backup file to reduce storage space.
Joshi in view of Richard does not explicitly disclose receiving second instructions from the user interface to archive data and automatically obtaining third and fourth portions of the data from the first and second database applications and adding the third and fourth portions of the data to the aggregated group data, the aggregated group of data including archive data accumulated from at least the first instructions received prior to the second instructions such that data associated with the first and second instructions can be copied from the primary storage subsystem to a secondary storage subsystem more efficiently and with less storage operations than in a piecemeal manner. 
Gilpin teaches receiving second instructions from the user interface to archive data and automatically obtaining third and fourth portions of the data from the first and second database applications and adding the third and fourth portions of the data to the aggregated group data, the aggregated group of data including archive data accumulated from at least the first instructions received prior to the second instructions such that data associated with the first and second instructions can be copied from the primary storage subsystem to a secondary storage subsystem more efficiently and with less storage operations than in a piecemeal manner (Gilpin, See [0034], Thus, in 701, the server-side backup software 218 may select a particular backup image or dataset which one of the client computers 80 has requested to begin backing up, and the server-side backup software 218 may add the selected backup image or dataset as the new backup data source associated with the writer. The server-side backup software 218 may then begin communicating with the respective client computer 80 from which the data of the new backup data source originates in order to receive the data from the new backup source).
It would have been obvious to one of ordinary skill in the art at the time of invention having the teachings of Joshi and Richard and Gilpin because Gilpin discloses various embodiments of a system and method for backing up data to a backup server computer are disclosed. According to one embodiment of the method, a group of backup data sources may be associated with a writer module on the backup server computer. Each backup data source may comprise data to be backed up from one of a plurality of client computer systems. The writer module may write the data from each of the backup data sources in the group to a target storage device in order to concurrently backup each backup data source to the target storage device. The writer module may also keep track of the rate at which data is written to the target storage Gilpin, See ABSTRACT) can be utilized by Joshi and Richard to add more backup data to the backup group before copy to the backup storage.

Regarding claim 3, Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein said first and second set of instructions are generated based on table relationships in the first and second database applications (Joshi, See [0031]). 
Regarding claim 4, Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein automatically obtaining comprises using native commands of the first database application to obtain the first portion of data (Joshi, See [0026]). 	
Regarding claim 5, Joshi in view of Richard and Gilpin further teaches the method of claim 2, further comprising deleting at least the first portion of data from the first database application and retaining the second portion of data in the second database application (Joshi, See [0029]-[0030]). 
Regarding claim 6, Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein the aggregated group of data resides in a temporary staging area (Joshi, See [0008] and Figure 5). 
Regarding claim 7, Joshi in view of Richard and Gilpin further teaches the method of claim 6, wherein the temporary staging area resides on one or more primary storage devices in the primary storage subsystem (Joshi, See [0008] and Figure 5). 
Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein the secondary storage devices are in networked communication with a primary storage system (Joshi, See Figure 2). 
Regarding claim 9, Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein the first portion of data from the first database application is pruned based on user-defined rules (Joshi, See [0030]). 
Regarding claim 10, Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein the first portion of data from the first database application is pruned from the first database application after the aggregated group of data is transferred to the one or more secondary storage devices (Joshi, See [0030]). 
Regarding claim 11, Joshi in view of Richard and Gilpin further teaches the method of claim 2, wherein the first portion of data from the first database application is deleted from the first database application in a dependency-aware fashion (Joshi, See [0029]-[0030]). 

Regarding claim 12, Joshi teaches a data storage system comprising: 
one or more first storage devices residing in a primary storage subsystem and one or more secondary storage devices residing in a secondary storage subsystem (Joshi, See Figure 1); 
one or more data agents executing on at least one or more computer processors, the one or more data agents monitor data storage operations associated with at least a first database application and a second database application (Joshi, See Figure 1) and are configured to: 
	receive first instructions from a user interface to archive data that is stored in the first and second database applications wherein the first and second database applications use different schemas to store the data in different formats in a primary storage subsystem (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically generate a first set of instructions to extract a first portion of the data from the first database application based on a native schema of the first database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can access a plurality of data sources simultaneously. The modified queries are thereafter routed through backend server 106 to databases 108 where the requested data resides); 
	automatically generate a second set of instructions to extract a second portion of the data from the second database application based on a native schema of the second database application (Joshi, See [0027], The queries are then channeled through an interoperable layer 104. Interoperable layer 104 modifies the native data queries to form unified data queries for enabling data access from disparate data sources. In other words the standard queries capable of accessing a single data source are modified in a manner such that they can ; 
	automatically obtain the first and second portions of the data from the first and second database applications with the first and second set of instructions and add the first and second portions of data to an aggregated group of data stored in a native format in the primary storage subsystem (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for data archiving and purging. In active archiving, precise subsets of rarely used data are safely removed from complex relational databases. This historical data may then be stored in an archive database. The active archiving process saves metadata that describes tables, columns and relationships used to create the archive, along with the actual data. The archives are kept near-line or online and with the available information data that can be restored in its business context. Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis); 
one or more secondary storage controller computers configured to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices in the secondary storage subsystem, the backup format different than the native format (Joshi, See [0008] and Figure 1. `Active Archiving` is being used for data archiving and purging. In active archiving, precise subsets of rarely used data are safely removed from complex relational databases. This historical data may then be stored in an archive database. The active archiving process saves metadata that describes tables, columns and relationships used to create the archive, along with the actual data. The archives are kept near-Archived files can be put on a tape media and placed in a cache when data is referenced during an active period. Then it may be returned to the tape after the active period has passed. After initial archiving, active archiving may be regularly scheduled in order to help optimize database performance on a continuous basis). 
Furthermore, Richard teaches with a secondary storage controller computer, copying the aggregated group of data from the primary storage subsystem to generate a secondary copy of the aggregated group of data stored in a backup format on one or more secondary storage devices, the backup format different than the native format (Richard, See [0064], In the preferred embodiment of the invention, the backup agent is fitted with means for processing the compound files for the purpose of extracting from those the different objects and computing their signatures for the purpose of processing them as explained above. This permits to process and transmit, when necessary, the individual components of the compound files, for the purpose of reducing the amount of data to be transmitted through the network. As known by the skilled man, the compound files include .avi, .wav, .riff, .zip files. In one embodiment, the backup technique may further use differential and compression techniques for the purpose of reducing the volume of the data to be transmitted to the server).
It would have been obvious to one of ordinary skill in the art at the time of invention having the teachings of Joshi and Richard because Richard discloses backup procedure which performs a systematic analysis of the different elements of the configuration, for the purpose of transforming them into a corresponding set of backup objects. Backup objects include files, directories, volume names or labels, security attributes (Access Control Lists in Windows NT), as well as OS-specific markers which are dependent on a specific file, such as, for instance an Richard, See ABSTRACT) can be utilized by Joshi to compress the backup file to reduce storage space.
Joshi in view of Richard does not explicitly disclose receive second instructions from the user interface to archive data and automatically obtain third and fourth portions of the data from the first and second database applications and add the third and fourth portions of the data to the aggregated group data, the aggregated group of data including archive data accumulated from at least the first instructions received prior to the second instructions such that data associated with the first and second instructions can be copied from the primary storage subsystem to a secondary storage subsystem more efficiently and with less storage operations than in a piecemeal manner. 
However, Gilpin teaches receive second instructions from the user interface to archive data and automatically obtain third and fourth portions of the data from the first and second database applications and add the third and fourth portions of the data to the aggregated group data, the aggregated group of data including archive data accumulated from at least the first instructions received prior to the second instructions such that data associated with the first and second instructions can be copied from the primary storage subsystem to a secondary storage subsystem more efficiently and with less storage operations than in a piecemeal manner (Gilpin, See [0034], Thus, in 701, the server-side backup software 218 may select a particular backup image or dataset which one of the client computers 80 has requested to begin backing up, and the server-side backup software 218 may add the selected backup image or dataset as the new backup data source associated with the writer. The server-side backup software 218 may then begin communicating with the respective client computer 80 from which the data of the new backup data source originates in order to receive the data from the new backup source).
It would have been obvious to one of ordinary skill in the art at the time of invention having the teachings of Joshi and Richard and Gilpin because Gilpin discloses various embodiments of a system and method for backing up data to a backup server computer are disclosed. According to one embodiment of the method, a group of backup data sources may be associated with a writer module on the backup server computer. Each backup data source may comprise data to be backed up from one of a plurality of client computer systems. The writer module may write the data from each of the backup data sources in the group to a target storage device in order to concurrently backup each backup data source to the target storage device. The writer module may also keep track of the rate at which data is written to the target storage device. The number of backup data sources in the group may be automatically adjusted based on the write rate, e.g., in order to maximize throughput to the target storage device (Gilpin, See ABSTRACT) can be utilized by Joshi and Richard to add more backup data to the backup group before copy to the backup storage.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168